—Judgment of conviction of the Court of Special Sessions affirmed. No opinion. Mills, Rich and Putnam, JJ., concurred; Stapleton, J., dissented on the ground that, although there is competent evidence of an isolated, indecent or obscene act, and it is inferable that defendant saw (heard) it, there is no evidence that painted men with effeminate voices resorted there with the knowledge of this defendant; the evidence is insufficient to convict the defendant of the crime charged. Jenks, P. J., concurred, with Stapleton, J.